Citation Nr: 1518362	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial higher evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for injury affecting dorsiflexion (group XII) of the left foot.

3.  Entitlement to an evaluation in excess of 10 percent for an injury affecting left  knee extension and hip flexion, Muscle Group XIV. 

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970 to include service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased rating for PTSD, left foot injury, and left knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not productive of penis deformity.

2.  Throughout the appeal, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected erectile dysfunction associated with residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2014).

2.  Throughout the appeal, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records and private treatment records have been associated with his claims file.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him a VA examination in support of his claim in February 2010.  The Board finds that this examination report is adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinion expressed considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.

II.  Higher Rating

A.  Erectile Dysfunction

The Veteran seeks a higher initial rating for service-connected erectile dysfunction.  Historically, service connection for erectile dysfunction was granted in an April 2010 rating decision; a noncompensable evaluation was assigned, effective June 30, 2009.  The Veteran disagreed with the initial rating assigned therein and the current appeal ensued.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's service-connected erectile dysfunction is rated as noncompensably disabling under Diagnostic Code 7522.  Under Diagnostic Code 7522, a penis deformity with a loss of erectile power warrants a 20 percent disability rating.  This is the sole disability rating provided under this diagnostic code provision.  It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.  

The Board finds that a compensable rating is not warranted at any period throughout the appeal period for the Veteran's erectile dysfunction.  The Veteran underwent a VA genitourinary examination in February 2010.  At that time, he reported that he had a total inability to obtain and maintain an erection.  Objective examination was completely normal (i.e., there were no findings related to a penis deformity).  Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's erectile dysfunction.  In reaching this conclusion, the Board has reviewed the claims file including VA outpatient treatment records, private treatment records, VA examination reports and statements from the Veteran.  None of the evidence of record indicates that the Veteran has a penis deformity.  See 38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 55-57.   

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the established criteria found in the rating schedule.  The rating criteria for erectile dysfunction reasonably describe the Veteran's disability level and symptomatology.  Specifically, although he has erectile dysfunction he has no outward penile deformity.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular noncompensable evaluation is adequate, and no referral for an extraschedular evaluation is required.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.

B.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of PTSD, residuals of prostate cancer, left foot injury, degenerative disc disease of the lumbar spine, left knee injury, diabetes mellitus, radiculopathy left lower extremity, malaria, and erectile dysfunction, for a combined rating of 70 percent from June 30, 2009, and 90 percent from September 24, 2009.  Thus, the Veteran has met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran asserts that he is entitled to a TDIU based his service-connected disabilities.  He reports being a self-employed landscaper and lawn-care professional until December 2008.  The Veteran's educational background includes a high school degree.  

A February 2010 VA spine examination report notes significant effects on employment and performance of activities of daily living due to decreased mobility and pain.  In his March 2010 VA psychiatric examination, he attributed his loss of employment to an "inability to work with others."  The examiner found that the Veteran does not work well with others and performs better in isolation.  Moreover, in his December 2011 VA muscle examination, the examiner found that the Veteran's muscle injuries impact his ability to work and to keep up with work requirements.  However, the December 2011 examiner noted that sedentary employment was possible.  The record shows that the Veteran has never had primarily sedentary employment as the Veteran's training and employment has been in landscaping. 

Although the December 2011 examiner's opinion of record notes that the Veteran is capable of sedentary employment, the Veteran does not have the training or background to perform such sedentary employment.  Moreover, there is no indication that the examiner is a vocational specialist.  Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and particularly his muscle and back disabilities, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training, and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

A compensable rating for erectile dysfunction is denied.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.   


REMAND

The claims file provides an indication that there are likely outstanding pertinent treatment records.  Furthermore, the Board notes that the last VA psychiatric examination was conducted in March 2010, more than five years ago.  His last VA muscle injuries examination was conducted in December 2011, more than three years ago.  As such, a remand is necessary to associate the outstanding treatment records and to afford the Veteran contemporaneous VA psychiatric and muscle examinations to ascertain the current severity and manifestations of the Veteran's service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records pertaining to the disabilities currently on appeal dating from December 2012 with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent treatment records from H. Lee Moffitt Cancer Center from July 2004 and Florida Medical Clinic from February 2008.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his left foot, left knee and hip, and PTSD.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disabilities.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

All opinions should be supported by a clear rationale, with citation to relevant medical findings. 

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's residuals of a shell fragment wound to muscle group XIV (left knee and hip) and to muscle group XII (left foot).  The claims file must be made available to the examiner, and the examination report should include a review of the Veteran's medical history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(a) The examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

(b)  In regards to any left leg scars, the examiner should address the size and location, as well as any associated pathology, to include tenderness or pain.  

6.  Then readjudicate the Veteran's claims of entitlement to a rating in excess of 50 percent for PTSD, a rating in excess of 20 percent for a left foot injury, and a rating in excess of 10 percent for a left knee injury.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


